Citation Nr: 0011053	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-42 515	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for coccyx disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In April 1998, the Board remanded the case to the 
RO.  The case was returned to the Board in February 2000.  


FINDINGS OF FACT

The veteran's coccygodynia had its onset in service.  


CONCLUSION OF LAW

Coccygodynia was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for coccyx disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, the Board is satisfied that relevant 
facts sufficient to reach an equitable decision have been 
properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303. With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be established for 
disease first diagnosed after discharge from service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that her coccyx was injured as the 
result of a fall in service and that she has had continuing 
problems with pain since that time.  She states that the 
injury occurred in October 1960 while she was stationed in 
Libya and that she was hospitalized at Wheelus Air Base for 
treatment.  The only available service medical records are 
records of entrance and separation examinations, which 
include no reference to coccyx disability.  Attempts to 
obtain additional service medical records, including hospital 
records, documenting the veteran's claimed treatment during 
service have been unsuccessful.  The veteran's service 
records do show that at the time of her claimed injury the 
veteran was a general nurse at the 7272nd United States Air 
Force Hospital, Wheelus Air Base, Libya.  

Although available service medical records do not confirm the 
veteran's injury, she is competent to report the 
circumstances concerning the service injury.  The VA 
examination conducted in June 1995 after the veteran filed 
her claim confirmed the presence of current disability, that 
is, coccygodynia.  In support of her claim, the veteran 
submitted a letter dated in August 1995 from John S. 
Campbell, M.D., who reported that the veteran was a long-time 
patient of his because of a painful coccyx.  The physician 
reported that the condition had its origin in a fall while 
the veteran was serving in the nurse corps in Libya in the 
early 1960s.  Dr. Campbell stated that he saw the veteran in 
1963 because of continued pain in her coccyx and that X-rays 
revealed a persistent deformity of the coccyx secondary to a 
fracture-dislocation at the time of the fall.  Dr. Campbell 
reported that he treated the veteran conservatively, without 
surgery, and that she had continued to have symptoms of pain 
and tenderness through the years.  

The Board finds Dr. Campbell's statements relating the 
veteran's post-service coccyx disability to the fall in 
service to be credible.  Although the veteran's complete 
service medical records, including hospital records, are not 
available to confirm treatment for coccyx pain in service, 
the Board accepts as credible the veteran's statement that 
she fell on her coccyx in service and has had continuing 
coccyx pain since then.  The veteran reported a consistent 
history at her VA examination, and there is no indication 
that the veteran's current coccygodynia is due to any post-
service cause.  Under the circumstances, the Board finds that 
the record supports the finding of the inservice onset and 
continuing presence of coccyx pain, currently diagnosed as 
coccygodynia, and it is the Board's judgment that service 
connection for coccygodynia is warranted.  


ORDER

Service connection for coccygodynia is granted.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


